DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 10 and 12 is objected to because of the following informalities:  
Regarding claim 2, the recitation of “a valve jet or an inkjet printhead” refers to limitations previously recited.
Regarding claim 10, the recitation of “an inkjet” in line 1 refers to the inkjet printhead, and the recitation of “a valve jet” in line 2 refers to a limitation previously recited.
Claim 12 recites the limitation "the topcoat" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 2, the recitation of “a diameter of at least about 30 microns” in line 2 is unclear as to which component within the printhead or valve jet has a diameter of at least about 30 microns. Examiner will treat the diameter as reciting the diameter of a nozzle of at least about 30 microns.
Regarding claim 14, the recitation of “a diameter of at least about 30 microns” in line 2 is unclear as to which component within the printhead or valve jet has a diameter of at least about 30 microns. Examiner will treat the diameter as reciting the diameter of a nozzle of at least about 30 microns.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, 11 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (US 2009/0053409 A1).
Yamamoto et al. teach the following claimed limitations:
Regarding claim 1, a method of printing an image on a substrate (inkjet recording method using the recording medium; [0050]; FIG. 3), the method comprising:
a base layer application step wherein a base layer is applied to the substrate using a valve jet or an inkjet printhead (treatment liquid is previously applied to a region of a recording medium at which an image is to be formed by a piezo full-line head; [0527]; FIG. 3); and
ink layers are applied to a portion of the substrate (image formation on recording medium using piezo full-line head; [0533]; FIG. 3).
Regarding claim 3, the base layer is applied to only a portion of the substrate (treatment liquid is previously applied to a region of a recording medium at which an image is to be formed by a piezo full-line head; [0527]; FIG. 3).
Regarding claim 4, the base layer is applied to substantially the same portion of the substrate as the one or more ink layers (treatment liquid is previously applied to a region of a recording medium at which an image is to be formed by a piezo full-line head; [0527]; FIG. 3).
Regarding claim 5, the base layer application step further comprises drying the substrate following application of the base layer (drying of water; [0530]-[0531]; FIG. 3).
Regarding claim 6, the graphical application step comprises applying at least one white ink layer to the substrate (white pigment in second layer; [0124]; white ink may be used; [0184]; FIG. 3).
Regarding claim 7, the graphical application step comprises applying at least one colored ink layer to the substrate (image forming using cyan pigment ink, magenta pigment ink, yellow pigment ink, black pigment ink; [0490]; FIG. 3).
Regarding claim 8, the graphical application step comprises applying at least one white ink layer to the substrate (white pigment in second layer; [0124]; FIG. 3), and subsequently applying at least one colored ink layer to the substrate (image forming on the recording medium, which has the second layer previously formed; [0490]; FIG. 3).
claim 9, at least one ink layer is applied in a single process (white ink may be used and printed in a single process; [0184]; FIG. 3).
Regarding claim 11, the graphical application step further comprises drying the substrate following application of the one or more ink layers (drying of water; [0502]-[0503]; FIG. 3).
Regarding claim 16, the base layer application step comprises applying a pretreatment composition to the substrate (treatment liquid is previously applied to a region of a recording medium at which an image is to be formed by a piezo full-line head; [0527]; FIG. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2009/0053409 A1) in view of Sloan (US 2018/0245283 A1).
Yamamoto et al. do not teach the following claimed limitations:
Regarding claim 2, the base layer is applied to the substrate using the valve jet or the inkjet printhead with a nozzle having a diameter of at least about 30 microns.
Regarding claim 20, a printed textile prepared according to the method.
Sloan teaches the following claimed limitations:
claim 2, the base layer is applied to the substrate using the valve jet or the inkjet printhead with a nozzle having a diameter of at least about 30 microns (small diameter piezoelectric inkjet heads having nozzle diameters of between about 15 to about 60 microns; [0076]) for the purpose of having the capability to print high resolution images with sufficient ejection of ink volume.
Further regarding claim 20, a printed textile prepared according to the method (printing on textile material; FIG. 1) for the purpose of printing on textile.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the base layer is applied to the substrate using the valve jet or the inkjet printhead with a nozzle having a diameter of at least about 30 microns; a printed textile prepared according to the method, as taught by Sloan, into Yamamoto et al. for the purposes of having the capability to print high resolution images with sufficient ejection of ink volume; printing on textile.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2009/0053409 A1) in view of Fresener et al. (US 2006/0207448 A1).
Yamamoto et al. do not teach the following claimed limitations:
Regarding claim 10, at least one ink layer is applied using the inkjet printhead and at least one ink layer is applied using the valve jet.
Fresener et al. teach the following claimed limitations:
Further regarding claim 10, at least one ink layer is applied using the inkjet printhead (printer 28 can be a stand-alone inkjet printer 25 that retains the smaller body and at least one ink layer is applied using the valve jet (modified inkjet printer 24 to print white ink; [0027]; FIG. 1B; modified inkjet printer 24 can have the smaller body of a small format printer while also including inkjet printheads with valve jets; [0028]) for the purpose of printing different inks having separately small and large pigment particles.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate at least one ink layer is applied using the inkjet printhead and at least one ink layer is applied using the valve jet, as taught by Fresener et al., into Yamamoto et al. for the purpose of printing different inks having separately small and large pigment particles.
Claims 12, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2009/0053409 A1) in view of Katagami et al. (US 2016/0129702 A1).
Yamamoto et al. do not teach the following claimed limitations:
Regarding claim 12, a topcoat application step, wherein a topcoat is applied to only a portion of the substrate.
Regarding claim 13, the topcoat is applied to substantially the same portion of the substrate as the one or more ink layers.
Regarding claim 15, the topcoat application step further comprises drying the substrate following application of the topcoat.
Katagami et al. teach the following claimed limitations:
Further regarding claim 12, a topcoat application step, wherein a topcoat is applied to only a portion of the substrate (seventh liquid ejecting head 32p applies an 
Further regarding claim 13, the topcoat is applied to substantially the same portion of the substrate as the one or more ink layers (FIGs. 3-4) for the purpose of protecting the printed image from scratches and reacting with air without affecting the non-printed area of the medium.
Further regarding claim 15, the topcoat application step further comprises drying the substrate following application of the topcoat (heating section 42 dries the printing substrate 12) for the purpose of fixing the layers on the medium.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a topcoat application step, wherein a topcoat is applied to only a portion of the substrate; the topcoat is applied to substantially the same portion of the substrate as the one or more ink layers; the topcoat application step further comprises drying the substrate following application of the topcoat, as taught by Katagami et al., into Yamamoto et al. for the purposes of protecting the printed image from scratches and reacting with air; protecting the printed image from scratches and reacting with air without affecting the non-printed area of the medium; fixing the layers on the medium.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2009/0053409 A1) as modified by Katagami et al. (US 2016/0129702 A1) as applied to claim 12 above, and further in view of Sloan (US 2018/0245283 A1).
Yamamoto et al. as modified by Katagami et al. do not teach the following claimed limitations:
Regarding claim 14, the topcoat is applied to the substrate using the valve jet or the inkjet printhead with a nozzle having a diameter of at least about 30 microns.
Sloan teaches the following claimed limitations:
Further regarding claim 14, the valve jet or the inkjet printhead with a nozzle having a diameter of at least about 30 microns (small diameter piezoelectric inkjet heads having nozzle diameters of between about 15 to about 60 microns; [0076]) for the purpose of having the capability to print high resolution images with sufficient ejection of ink volume.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the topcoat is applied to the substrate using the valve jet or the inkjet printhead with a nozzle having a diameter of at least about 30 microns, as taught by Sloan, into Yamamoto et al. as modified by Katagami et al. for the purpose of having the capability to print high resolution images with sufficient ejection of ink volume.
Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2009/0053409 A1) in view of Irita (US 2009/0233068 A1).
Yamamoto et al. teach the following claimed limitations:
Regarding claim 18, the pretreatment composition further comprises one or more additives selected from the group consisting of defoamers, wetting agents, adhesion promoters, and softening agents (antifoaming agent; [0183]),
0% to about 10% by weight by weight of the composition (the use of antifoaming agent is optional; [0183]).
Regarding claim 19, the pretreatment composition does not comprise any plasticizers (no plasticizer is added to the treatment liquid).
Yamamoto et al. do not teach the following claimed limitations:
Regarding claim 17, the pretreatment composition comprises:
a water-dispersing polymer resin component, in an amount of from about 5% by weight to about 30% by weight of the composition;
a coalescing solvent component, in an amount of from about 10% by weight to about 35% by weight of the composition; and
water, in an amount of from about 40% to about 90% by weight of the composition.
Irita teaches the following claimed limitations:
Further regarding claim 17, the pretreatment composition comprises:
a water-dispersing polymer resin component, in an amount of from about 5% by weight to about 30% by weight of the composition (the content of the resin particles is more preferably from 2 mass % to 30 mass % in the total mass of the aqueous pretreatment composition; [0060]) for the purpose of improving abrasion resistance of the formed image;
a coalescing solvent component, in an amount of from about 10% by weight to about 35% by weight of the composition (water-soluble organic solvent preferably from 
water, in an amount of from about 40% to about 90% by weight of the compositionfor the purpose of having the capability to print high resolution images with sufficient ejection of ink volume (Table 1) for the purpose of stably diluting the components of the composition.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the pretreatment composition comprises: a water-dispersing polymer resin component, in an amount of from about 5% by weight to about 30% by weight of the composition; a coalescing solvent component, in an amount of from about 10% by weight to about 35% by weight of the composition; and water, in an amount of from about 40% to about 90% by weight of the composition, as taught by Irita, into Yamamoto et al. for the purposes of improving abrasion resistance of the formed image; stably dispersing resin particles; stably diluting the components of the composition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798.  The examiner can normally be reached on MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





9 September 2021
/KENDRICK X LIU/Examiner, Art Unit 2853  

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853